Citation Nr: 0836858	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-24 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for allergic uticaria, 
claimed as secondary to degenerative disc 
disease/degenerative joint disease of the lumbosacral spine.

2.  Entitlement to service connection for neuropathy of the 
left lower extremity, claimed as secondary to degenerative 
disc disease/degenerative joint disease of the lumbosacral 
spine.

3.  Entitlement to service connection for neuropathy of the 
right lower extremity, claimed as secondary to degenerative 
disc disease/degenerative joint disease of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from January 1988 to 
January 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's 
claims of entitlement to service connection for allergic 
uticaria and neuropathy of the lower extremities.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In August 2008, subsequent to the RO's certification of these 
issues to the Board, the veteran and his representative 
submitted additional evidence in the form of private medical 
treatment records dated from October 2002 to July 2008.  
These records were accompanied by a written waiver of RO 
consideration of such evidence.  Thus, the evidence may be 
considered by the Board without prior consideration of such 
evidence by the RO.  See 38 C.F.R. §§ 19.31(b), 19.37(a) 
20.1304(c) (2007).

Also, the Board notes that the veteran is service-connected 
for degenerative disc disease/degenerative joint disease of 
the lumbosacral spine, effective April 3, 2002.





FINDINGS OF FACT

1.  Either a uticaria disability or an increase in the 
severity of a uticaria disability is proximately due to the 
veteran's degenerative disc disease/degenerative joint 
disease of the lumbosacral spine.

2.  Neuropathy of the left lower extremity is due to the 
veteran's degenerative disc disease of the lumbosacral spine.

3.  The veteran does not have a current right lower extremity 
peripheral neuropathy disability.

4.  The most persuasive opinion on the question of whether 
there is medical nexus between the claimed neuropathy of the 
right lower extremity and the veteran's service-connected 
degenerative disc disease/degenerative joint disease weighs 
against the claim.


CONCLUSIONS OF LAW

1.  Allergic uticaria was caused or aggravated by a service-
connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Neuropathy of the left lower extremity was caused or 
aggravated by a service-connected condition.  38 
U.S.C.A. §§ 1110, 1131, 3.310, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, (2007).

3.  Neuropathy of the left lower extremity was not incurred 
or aggravated in service and not caused or aggravated by a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.14, 4.71a, 
Diagnostic Code 5237 (2007).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, August 2004, February 2005 and October 2006 
letters to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, a disability 
rating, and an effective date, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide.  The 
Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

The Board acknowledges that the veteran was not provided 
notice of the criteria to establish entitlement to service 
connection on a secondary basis.  However, in an October 2006 
statement submitted to VA, the veteran argued that he should 
be granted service connection for his claimed disabilities 
based on evidence showing that such disabilities were the 
result of his service-connected disability.  The Board 
therefore finds that the veteran had actual knowledge of the 
criteria to establish entitlement to service connection on a 
secondary basis, and was therefore not prejudiced by VA's 
failure to provide notice of such criteria.

The Board acknowledges that complete VCAA notice was not 
provided to the veteran prior to the initial unfavorable 
decision in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in such situations, 
the appellant has a right to a VCAA content-complying notice 
and proper subsequent VA process.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The veteran had either received VCAA 
compliant notice from VA or had actual notice of the 
information and evidence needed to substantiate all elements 
of his claims by October 2006.  Thereafter, he was afforded 
an opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a Statement of the Case to the 
veteran in July 2007.  Thus, the Board finds that the veteran 
was not prejudiced by any inadequate notice, and that there 
is no reason to believe a different result would have been 
obtained had the error not occurred.  See Pelegrini, 18 Vet. 
App. 112; see also Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
records, VA compensation and pension examinations, letters 
submitted from the veteran's private physicians, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.




II. Service Connection

The veteran argues that he is entitled to service connection 
for allergic uticaria and neuropathies of the left and right 
lower extremities.  Specifically, the veteran argues that 
these disabilities are secondary to his service-connected 
degenerative disc disease/degenerative joint disease of the 
lumbosacral spine.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.


A. Allergic uticaria

After reviewing the record, the Board finds the evidence with 
respect to the veteran's service connection claim for 
allergic uticaria to be at least in relative equipoise.

Private medical treatment records dated from October 2002 to 
July 2008 indicate treatment for uticaria.  Although these 
records indicate such uticaria to be on and off, with 
uticaria appearing to be resolved at points in the record, 
these records reflect consistent diagnoses of chronic 
uticaria.

A July 2003 letter from the veteran's private physician, Dr. 
I., and a June 2006 letter from the veteran's private 
physician, Dr. J., both express the opinion that the 
veteran's uticaria was the result of the medications used to 
treat his chronic low back pain and degenerative disc and 
joint disease.  

On September 2006 VA examination, the veteran was not found 
to have had any lesions, but was given a diagnosis of 
uticaria, currently not active.  The VA examiner opined that 
uticaria was most likely aggravated by medical treatments for 
degenerative disc disease, as 60 percent of patients with 
urticarial diathesis will see significant worsening of 
disease from extended treatment with NSAIDs and Opioids.

Thus, the record reflects a current uticaria disability 
caused or aggravated by medications taken to treat the 
veteran's service-connected degenerative disc disease and 
degenerative joint disease of the lumbosacral spine.  As the 
record reflects either a uticaria disability which is 
proximately due a service-connected disability, or an 
increase in the severity of a uticaria disability that is 
proximately due to a service-connected disability, service 
connection is warranted for allergic uticaria.

The Board notes that on September 2006 VA examination, the 
veteran was not found to have had objective symptoms of 
uticaria, and the examiner indicated that uticaria was not 
currently active.  The Board also notes that several private 
treatment records indicate that the veteran's uticaria was 
not active.  However, the record reflects consistent 
diagnoses of chronic uticaria.  Furthermore, the VA examiner, 
after reviewing the record, diagnosed the veteran as having 
uticaria despite the lack of findings on physician 
examination.  Moreover, the competent medical evidence of 
record has etiologically related uticaria to treatment for 
the veteran's service-connected back condition.  Thus, 
resolving reasonable doubt in the veteran's favor, the Board 
finds a chronic uticaria disability to be caused or 
aggravated by a service-connected disability.  Accordingly, 
service connection for allergic uticaria is warranted.

B. Neuropathies of the left and right lower extremities

Private post-service medical treatment records indicate 
treatment for lower extremity symptoms related to the 
veteran's back condition.

Records dated from January 2002 to November 2002 indicate 
complaints of low back pain with pain radiating into the 
hips, posterior thighs, legs, and balls of the feet.  They 
also indicate that sensory examinations of light touch and 
pinprick were intact, except that the veteran had subjective 
decreased sensation in the distal aspects of the lower 
extremities in a nondermatomal distribution.  An October 2002 
note indicates that the veteran had mostly pain going down 
his left leg.  A November 2002 note indicates a diagnosis of 
chronic pain, which seemed to be localized pain to the lower 
left extremity.

In December 2002, the veteran was given a private 
electromyography (EMG)/nerve conduction study (NCS).  At the 
time, the veteran reported continued problems in the legs, 
and mainly in the left leg.  On examination, reflexes were 
symmetrical in the bilateral knees and ankles, there was no 
sensory dermatomal loss in the legs, and toes were downgoing 
bilaterally.  NCS/EMG was performed on the left lower 
extremity only, and left lower extremity EMG was completely 
within normal limits.  The veteran was assessed as having 
continued low back pain radiating down the left lower 
extremity, and to some extent in the right lower extremity of 
unknown etiology.  

A January 2003 private treatment note indicates that the 
veteran complained of some tingling.  It was noted that there 
were no obvious neurologic deficits or neurologic diagnoses, 
and the veteran was diagnosed as having possible neuropathic 
pain.

In February 2003, it was noted that the neurology department 
did not feel that the veteran's pain was a neurologic 
condition, and the veteran was diagnosed as having probable 
neuropathic pain of unknown etiology.

A March 2003 letter from the veteran's private doctor, Dr. 
B., indicates that the veteran's low back pain had at times 
radiated down the left lower extremity to the foot and down 
the right lower extremity just above the knee.  Dr. B. also 
indicated that he did an EMG/NCS of the lower left extremity 
and that it looked pretty normal, without evidence of a 
neuropathy or radiculopathy.  Dr. B. furthermore indicated 
that he did not have a definite diagnosis for the veteran 
other than his significant and severe low back pain.  

June and July 2003 private treatment records indicate 
diagnoses of neuropathy.

A July 2004 letter from the veteran's private physician, Dr. 
J., indicates that Dr. J. had been the veteran's physician 
for nearly two years.  It also indicates that the veteran's 
back problems had worsened and he had a neuropathy.  

On February 2005 VA spine examination, the veteran was noted 
to complain of slightly decreased perception of light touch 
over the left lower extremity compared to the right, but to 
perceive light touch on the left lower extremity as well as 
the right.

A June 2006 private medical treatment note indicates that 
neuropathy was noted on physical examination, and the veteran 
was diagnosed as having chronic back pain, with neuropathy.  

A June 2006 letter from Dr. J. indicates that the neuropathy 
of the lower extremities was definitely and without question 
secondary to the service-connected disability of degenerative 
disc disease of the lumbar spine.

The veteran was afforded a VA examination in September 2006.  
At the time, the veteran reported pain radiating down the 
medial and lateral aspect of the left leg more than the right 
leg.  He complained of numbness and pain of both legs, but 
reported that the symptoms were greater on the left than on 
the right.  On physical examination, the veteran had intact, 
equal, and symmetrical knee and ankle jerks, both rated at 2+ 
and vigorous, and motor examination of the lower extremities 
was normal, equal and symmetrical, both passively and 
actively against resistance.  The veteran complained of 
decreased perception of light touch over the lateral and the 
medial aspect of the left lower extremity when compared to 
the right, but it was noted that the veteran was able to 
perceive light touch as tested by the diabetic monofilament 
test, which indicated the ability to perceive quite light 
touch stimuli.  The veteran stated that the stimuli were 
different on the left leg when compared to the right leg, and 
repetitive testing did not change the examination.  The 
veteran was diagnosed as having peripheral neuropathy of the 
left leg, more likely than not secondary to his degenerative 
disease of the lumbosacral spine. 

A January 2008 private treatment note indicates that on 
examination the veteran had pain going down the left leg, and 
the veteran was diagnosed as having chronic pain with 
sciatica.

After reviewing the record, the Board finds the evidence with 
respect to the veteran's service connection claim for left 
lower extremity neuropathy to be at least in relative 
equipoise.  However, the Board finds a preponderance of the 
evidence to be against the veteran's claim of service 
connection for neuropathy of the right lower extremity.

With respect to the left lower extremity, the Board notes the 
conflicting evidence regarding the veteran's claimed 
neuropathy.  June and July 2003 private treatment records 
indicate diagnoses of neuropathy, and the July 2004 and June 
2006 letters from Dr. J. indicate that neuropathy of the 
lower extremities is secondary to degenerative disc disease 
of the lumbar spine.  Also, on February 2005 and September 
2006 VA examinations, the veteran was noted to complain of 
slightly decreased perception of light touch over the left 
lower extremity compared to the right, and the veteran was 
diagnosed as having peripheral neuropathy of the left leg, 
more likely than not secondary to his degenerative disease of 
the lumbosacral spine.  

Conversely, the December 2002 NCS/EMG of the left lower 
extremity was completely within normal limits, and the March 
2003 letter from Dr. B. indicates that there was no evidence 
of neuropathy or radiculopathy of the left lower extremity.  
Also, on February 2005 VA spine examination the veteran was 
noted to perceive light touch on the left lower extremity.  
Furthermore, on September 2006 VA examination, the veteran 
had intact, equal, and symmetrical knee and ankle jerks, both 
rated at 2+ and vigorous, motor examination of the lower 
extremities was normal, equal and symmetrical, both passively 
and actively against resistance, and it was noted that the 
veteran was able to perceive light touch as tested by the 
diabetic monofilament test, which indicated the ability to 
perceive quite light touch stimuli.

However, despite this evidence indicating that there is no 
significant neuropathy of the left lower extremity, 
neuropathy of the left lower extremity has been diagnosed and 
etiologically related to the veteran's back condition by both 
the veteran's private physician and the September 2006 VA 
examiner.  In this regard, the Board notes that the September 
VA examiner noted almost completely normal findings with 
respect to the left lower extremity, including that the 
veteran had ability to perceive quite light touch stimuli, 
but nonetheless diagnosed the veteran as having peripheral 
neuropathy of the left leg, more likely than not secondary to 
his degenerative disease of the lumbosacral spine.  In light 
of this, resolving reasonable doubt in the veteran's favor, 
the Board finds that the veteran has neuropathy of the left 
lower extremity due to his service-connected degenerative 
disc disease of the lumbosacral spine.

With respect to the right lower extremity, the Board notes 
the reports of the veteran of pain radiating into his lower 
extremities and subjective decreased sensation in the distal 
aspects of the lower extremities.  The Board also notes the 
June and July 2003 private treatment records indicating 
diagnoses of neuropathy, and the July 2004 and June 2006 
letters from Dr. J. indicating that neuropathy of the lower 
extremities was secondary to degenerative disc disease of the 
lumbar spine.  However, while the Board recognizes the 
veteran's assertions of subjective decreased sensation of the 
right lower extremity and the diagnosis of Dr. J., there are 
no physical examination findings or other such objective 
medical findings of record to support the assertions or 
diagnosis.  There is no indication as to the rationale for 
the opinion provided, or the what evidence-other than the 
doctor's own records of treatment -was reviewed and 
considered in rendering the statement provided.  The 
probative value of that opinion is diminished by the fact 
that his conclusion is not supported by any medical 
rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight).  The Board points out that it 
is not questioning the competence of the veteran's private 
medical provider, but emphasizes that an opinion by a 
veteran's private physician is not entitled to more weight 
merely because he/she treated the veteran. VA's benefits 
statutes and regulations do not provide any basis for the 
"treating physician rule," and, in fact, do not recognize 
such a rule.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

Conversely, the Board finds probative the opinion rendered by 
a VA physician that examined the veteran in February 2005.  
During that VA spine examination, the veteran was noted to 
perceive light touch on lower right extremity, and even to 
complain of slightly decreased perception of light touch over 
the left lower extremity compared to the right.  Also, on 
September 2006 VA examination, the veteran had intact, equal, 
and symmetrical knee and ankle jerks, both rated at 2+ and 
vigorous, and motor examination of the lower extremities was 
normal, equal and symmetrical, both passively and actively 
against resistance.  Furthermore, even though it was noted 
that the veteran was able to perceive light touch in the left 
lower extremity as tested by the diabetic monofilament test, 
which indicated the ability to perceive quite light touch 
stimuli, the veteran complained of decreased perception of 
light touch over the lateral and the medial aspect of the 
left lower extremity when compared to the right.  Moreover, 
the September 2006 VA examiner, after fully examining the 
veteran, considering the veteran's reported symptoms and 
reviewing the record, specifically diagnosed the veteran as 
having peripheral neuropathy of the left leg, but did not 
diagnose the veteran as having peripheral neuropathy of the 
right leg.  

The February 2005 VA medical opinion clearly was based upon 
both examination of the appellant and consideration of his 
documented medical history and assertions, and the rationale 
underlying the opinion is reasonable and consistent with the 
evidence of record.  As such, the Board finds that such 
opinion constitutes the most persuasive evidence of record on 
the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In light of this, the Board finds that a preponderance of the 
evidence does not establish a current right leg peripheral 
neuropathy disability.  Service connection is specifically 
limited to cases where in-service incidents of disease or 
injury have resulted in disability so that, in the absence of 
proof of a disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, 
service connection is not warranted for peripheral neuropathy 
of the right leg.

Finally, the Board notes the veteran's reports of pain 
radiating from the lower back into his lower extremities.  
However, such radiation of pain from the lower back is 
contemplated in the veteran's disability rating for his 
service-connected degenerative disc disease/degenerative 
joint disease of the lumbosacral spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  Thus, such symptomatology 
does not warrant service connection.  See 38 C.F.R. § 4.14; 
see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Accordingly, service connection is warranted for neuropathy 
of the left lower extremity.  As the preponderance of the 
evidence is against the claim for service connection for 
neuropathy of the right lower extremity, including as 
secondary to degenerative disc disease/degenerative joint 
disease of the lumbosacral spine, that claim is denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

1. Entitlement to service connection for allergic uticaria is 
granted.

2. Entitlement to service connection for neuropathy of the 
left lower extremity is granted.

3. Entitlement to service connection for neuropathy of the 
right lower extremity, to include as secondary to 
degenerative disc disease/degenerative joint disease of the 
lumbosacral spine, is denied.




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


